July 5, 1922. The opinion of the Court was delivered by
I. The appellant was indicted for slander of his wife. He demurs to the indictment. Let the indictment be reported. The demurrer to the indictment was that it did not state the exact words or to whom spoken. The presiding Judge overruled the demurrer, holding the indictment sufficient under Section 83 of Criminal Code 1912. In this there was no error.
II. The next question is, were the communications privileged? Not long after the marriage the appellant took his wife back to her father's house and left her there. Some of the wife's brothers stopped the appellant in the road, and demanded to know the reason. The appellant then spoke the words for which he was convicted. The appellant claims that, inasmuch as the words were spoken in response to questions, and to members of the wife's family, who had a common interest in the subject-matter, the communications were privileged. The authorities to which appellant has cited us state that under certain circumstances words spoken in good faith are privileged. His Honor charged the jury that:
"In order to convict a defendant under this statute, the words spoken must be in the first place spoken with malicious intent. Then, they must be false," etc. *Page 158 
The charge dwelt at length on the necessity for malice. The exceptions are overruled, and the judgment affirmed.